                                                                                                                        FIL~::U              \(~S
             Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.1 Page 1 of 16
AO 106 (Rev. 06/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                                                                          BY
                                                                                                         ~;....__   ______
                                                                                                              CLE:H K US UiS I HIC T COUH r
                                                                                                          SOU TH EHN DIS I HIC l OF- C/,Ui-O HNIA
                                                                                                                                         . DlP UlY
                                               · ----- ----southern District ofCaliforilia

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the p erson by name and address)                  )           Case No.
 Samsung cellular phone.Model number: SM-J327T1
            IMEI: 354256/09/588248/6
                                                                        )
                                                                        )
                                                                                                  19MJ 21 7?
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
               I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (ide ntify the p erson or describe the
p rJiJJerty,. to be, searched afld.f<ive its locptiQn): .
   ::>ee Attacnment A-1, 1ncorporatea l'lerem by reference


located in the             Southern                District of              California          , there is now concealed (identify the
                                                                 -----------~

person or describe the prop erty to be seized) :
 See Attachment B-1, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
        21 USC 952 & 960 , 963                      Possession with intent to Distribute a Controlled Substance; Importation of a
                                                    Controlled Substance; Conspiracy to commit same

         The application is based on these facts:
        See attached Affidavit, incorporated herein by reference


           0 Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days : _ _ _ _ _ )is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:

City and state: San Diego, California                                            Hon. Linda Lopez, United States Magistrate Judge
                                                                                               Printed name and title
       Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.2 Page 2 of 16




___ I,           Mifh~~L Hensl~y, __S.Q_eci~l__~gent_with__
                                                          !h~--_l.LJ}i!eg Stat~§             Q_ep()...!1_1nent   Qf
Homeland Security, Immigration and Customs Enforcement, Homeland Security
Investigations ("HSI"), having been duly sworn, hereby state as follows:
                                               INTRODUCTION
           1.        I make this affidavit in support of an application for a warrant to search
the following electronic device (hereinafter the "Target Device #1" 1), as further
described in Attachment A-1, and seize evidence of crimes, specifically, violations
of Title 21, United States Code, Sections 952, 960 and 963, as more particularly
described in Attachment B-1:

                     Samsung cellular phone
                     Model number: SM-J327Tl
                     IMEi: 354256/09/588248/6

This search supports an investigation and prosecution of Henry QUEZADA-
Montero for the crimes mentioned above. A factual explanation supporting probable
cause follows.
            2.        On April 19, 2019 I was notified by Customs and Border Protection
(CBP) Officers, of the arrest of QUEZADA-MONTERO at the San Ysidro,
California Port of Entry on or about April 19, 2019 at approximately 5 :24 a.m. I was
informed that QUEZADA-MONTERO was the driver of a white Chevrolet Malibu,
which contained, a total of eight (8) packages of methamphetamine with a net
weight of 4.82 kilograms.
            3.       When I reported to the San Ysidro, Port of Entry, I recovered Target
Device #1 from a property bin assigned to QUEZADA-MONTERO.                                              Target

1
    See separate cover for an application for a search warrant regarding Target Device #2.



                                                            1
            Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.3 Page 3 of 16




_ _ ______ ;Q__~vi~e #}_Fas_Pl~~~<LL!! _the properj:y__Qi_!l g_f QUEZADA-MONTERO
                                                                       -- - --
                                                                                 with    other
                                                                                 - - - ------- -----   ----1

        personal property belonging to him, including Target Device #2 and keys to the
        Chevrolet Malibu. I showed Target Device #1 to QUEZADA-MONTERO who
        confirmed that the phone was his. I further discussed Target Device #2, originally
        found in the same property bin as Target Device #1. QUEZADA-MONTERO
        confirmed his ownership of Target Device #2.
               4.     I believe that the Target Device #1 was used by QUEZADA-
        MONTERO to communicate with co-conspirators during the drug smuggling event.
        Defendant has been charged with importation of a controlled substance
        (methamphetamine) in the Southern District of California. Probable cause exists to
        believe that the Target Device #1 contains evidence relating to violations of Title
        21, United States Code Sections 952, 960 and 963. Target Device #1 is currently in
        HSI possession located at 185 West F street San Diego, California 92101.

               5.     Based upon my experience and training, and all the facts and opinions
                                                                                     .
        set forth in this Affidavit, I submit this Affidavit in support of the application to
        search the Target Device #1 and seize the items set forth in Attachment B-1
        (incorporated herein), which I believe will be found in the item to be searched as
        described in Attachment A-1 (incorporated herein).
               6.     The information contained in this affidavit 1s based upon my
        experience and training, and consultation with other federal , state, and local law
        enforcement agents. The evidence and information contained herein was developed
        from interviews and my review of documents and evidence related to this case.
        Because this affidavit is being submitted for the limited purpose of establishing
        probable cause in support of the application for a search warrant, it does not set forth



                                                   2
     Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.4 Page 4 of 16




- each ·- and every fact--that- I- or others have · learned -during--the -course of this-- - - - -·-·--
 investigation.
                           EXPERIENCE AND TRAINING

        7.     I am a Special Agent employed with the United States Department of
 Homeland Security, Immigration and Customs Enforcement, Homeland Security
 Investigations ("HSI"). I have been so employed since December 11, 2016. I am
 currently assigned to the ICE/ HSI San Diego Office.
        8.     I have completed approximately 24 weeks of intensive training in
 criminal investigations at the Federal Law Enforcement Training Center in Glynco,
 Georgia (09/01/2017). As a result of my training and experience as a Special Agent,
 I am familiar with federal criminal statues to include violations of Titles 18, 19, 21,
 and 8 of the United States Code.
        9.     Prior to being a HSI Special Agent, I was an Immigration Officer under
 the Fraud Detection and National Security division of the United States Citizenship
 and Immigration Services.       I also have over six (6) years of law enforcement
 experience as a United States Border Patrol Agent. As a Border Patrol Agent, I was
 assigned to conduct administrative and criminal investigations to identify potential
 threats towards national security and public safety.           I conducted undercover
 operations in a plain clothes capacity investigating human and narcotic smuggling
 trends for over two years.
        10.    I am cross-designated by the United States Drug Enforcement
 Administration to conduct narcotics investigations and to enforce provisions of the
 Federal Controlled Substance Act, pursuant to Title 21 of the United States Code. I
 have participated in and conducted investigations of violations of various Federal



                                             3
              Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.5 Page 5 of 16




-- ------ criminal-laws,-specifieally including- those- related-to narcotics violations; I-- am
          familiar with narcotics traffickers' methods of operation including the distribution,
          storage, and transportation of narcotics and the collection of money proceeds of
          narcotics trafficking.    I regularly conduct investigations regarding the unlawful
          importation, possession, and distribution of controlled substances, as well as
          conspiracies associated with criminal narcotics, in violation of Title 21, United
          States Code,§§ 952, 960 and 963. My training also included how cellular and digital
          telephones and other electronic devices are used by narcotics smugglers in the
          normal course of their illicit activities.
                 11.    In preparing this affidavit, I have also conferred with other agents and
          law enforcement personnel who are experienced in smuggling and importation of
          controlled substances, and the opinions stated below are shared by them. Further, I
          have personal knowledge of the following facts, or have had them related to me by
          persons mentioned in this affidavit.
                12. Based upon my training and experience as a Special Agent, and
          consultations with law enforcement officers experienced in importation of
          controlled substances, and all the facts and opinions set forth in this affidavit, I
          submit the following:
                 a.     Drug smugglers will use cellular telephones because they are mobile
                        and they have instant access to telephone calls, text, web, and voice
                        messages.

                 b.     Drug smugglers believe that cellular telephones provide greater
                        insulation and protection against court-ordered wiretaps, and they
                        believe in the inability oflaw enforcement personnel to simultaneously
                        track the originating and destination telephone numbers of calls placed
                        to and from their cellular telephones.



                                                       4
    Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.6 Page 6 of 16




     ___9, ____ . J)rug _~muggJ~n; 'Yi_
                                      ll use _Qellula_r te_l~Q.]]..Qpes be~ause Jb~Y_1ll"~ ablG_ to________ ·--
              actively monitor the progress of their illegal cargo while the
              conveyance is in transit.

       d.     Drug smugglers and their accomplices will use cellular telephones
              because they can easily arrange and/or determine what time their
              illegal cargo will arrive at predetermined locations.

      e.      Drug smugglers will use cellular telephones to direct drivers to
              synchronize an exact drop off and/or pick up time of their illegal cargo.

      f.      Drug smugglers will use cellular telephones to notify or warn their
              accomplices of law enforcement activity to include the presence and
              posture of marked and unmarked units, as well as the operational status
              of Border Patrol checkpoints.
       13.    Subscriber Identity Module (SIM) Cards are smart cards that store data
for GSM cellular telephone subscribers. Such data includes user identity, location
and phone number, network authorization data, personal security keys, contact lists
and stored text messages. Much of the evidence generated by a smuggler's use of a
cellular telephone would likely be stored on any SIM Card that has been utilized in
connection with that telephone.

       14.    Based upon my training and expenence as a Special Agent, and
consultations with law enforcement officers experienced in narcotics trafficking
investigations, and all the facts and opinions set forth in this affidavit, I know that
cellular/mobile telephones can and often do contain electronic records, phone logs
and contacts, voice and text communications, and data such as emails, text messages,
chats and chat logs from various third-party applications, photographs, audio files,
videos, and location data. This information can be stored within disks, memory cards,



                                                 5
        Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.7 Page 7 of 16




-- - deleted data, remnantdata,   sl~ck space ~ and   temporary-or permanent files-contained·
    on or in the cellular/mobile telephone. Specifically, I know based upon my training,
    education, and experience investigating these conspiracies that searches of
    cellular/mobile telephones yield evidence:

          a.     tending to indicate efforts to memorialize the delivery of controlled
                 substances and/or the importation of controlled substances, including,
                 but not limited to: phone logs, messages, photos, contact lists, and
                 financial records;

          b.     tending to identify accounts, facilities, storage devices, and/or services-
                 such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the manufacture, distribution, importation or delivery of
                 methamphetamine or some other federally controlled substances within
                 the United States, or conspiracy thereof;

          c.     tending to identify co-conspirators, criminal associates, or others
                 involved in the manufacture, distribution, importation or delivery of
                 methamphetamine or some other federally controlled substances within
                 the United States, or conspiracy thereof;

          d.     tending to identify travel to or presence at locations involved in the
                 manufacture, distribution, importation or delivery of methamphetamine
                 or some other federally controlled substances within the United States,
                 or conspiracy thereof, such as stash houses, load houses, or delivery
                 points;

          e.     tending to identify the user of, or persons with control over or access
                 to, the subject telephone; and/or

          f.     tending to place in context, identify the creator or recipient of, or
                 establish the time of creation or receipt of communications, records, or
                 data involved in the activities described above.



                                                6
    Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.8 Page 8 of 16




                FACTS ESTABLISHING PROBABLE CAUSE
       15.   On April 19, 2019, at approximately 5:24 a.m., Henry QUEZADA-
Montero made entry into the United States from Tijuana, Baja California, Mexico
through the San Ysidro, California Port of Entry. QUEZADA-Montero was the
driver of a 2008 white Chevrolet Malibu bearing California license plate
6JLR644. QUEZADA-Montero was applying for entry in vehicle lane twenty-three
(23) in possession of a California State Driver's License (D1566578) and a Birth
Certificate. QUEZADA-Montero was traveling with two minor children: S.V and
V.V.
       16.   During pre-primary inspection, CBP Officer Lemuel Boswell was
conducting roving operations with his assigned Narcotics and Human Detection Dog
"Kimi" (# 1604 72). CBP Officer Boswell received a positive alert on the front area
of the 2008 Chevrolet Malibu.       CBP Officer Boswell instructed QUEZADA-
Montero to place the vehicle in park. QUEZADA-Montero claimed the vehicle
belonged to his sister-in-law and the two minor children passengers were his nieces.
CBP Officer Boswell asked QUEZADA-Montero to open the hood of the vehicle.
When the hood was up, CBP Officer Boswell noticed the firewall area was blocked
off. CBP Officer Boswell notified the Anti-Terrorism Contraband Enforcement
Team (A-TCET) of his alert.
       17.   CBP Officer Lesvy Thomas was conducting A-TCET pre-primary
roving operations and responded to CBP Officer Boswell's alert of the 2008
Chevrolet Malibu. After CBP Officer Thomas took a customs declaration, he asked
QUEZADA-Montero where he was heading. QUEZADA-Montero stated he was
taking his nieces to school then driving to San Fernando Valley to pick up his check.



                                          7
               Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.9 Page 9 of 16




--·--· - ·- _C::::BP Office_r _Tho!!J._iiS askeLQ!)EZ_i\R~:_l\1Qnterq __».'P.er~_ he _ works,_ Ql).EZAf)~- ­
          Montero claimed he previously worked construction but now does work on vehicles.
                  18.    During questioning, QUEZADA-Montero asked CBP Officer Thomas
          not to be sent to secondary inspection. QUEZADA-Montero claimed the two minors
          in the vehicle would get frightened if referred to secondary inspection. QUEZADA-
          Montero subsequently turned around and looked at his niece sitting behind his seat,
          then looked forward. CBP Officer Thomas asked QUEZADA-Montero who was
          picking the two kids up at school. QUEZADA-Montero replied that the two kids
          would be staying at a friend's house, while at the same time, one of the kids claimed
          their mother was going to pick them up. CBP Officer Thomas referred the vehicle
          to secondary inspection.
                  19.    CBP Officer Duangdow Ongsri operated the Z-Portal System and
          observed image anomalies in the firewall area of the vehicle. CBP Officer Ongsri
          notified CBP Officer Jose Jusino at the secondary inspection of his findings.
                 20.     At approximately 6:00 a.m., CBP Officer Jusino further inspected the
          2008 Chevrolet Malibu. CBP Officer Jusino opened the firewall and discovered
          numerous packages. CBP Officer Jusino removed a total of eight (8) packages from
          the firewall area of the vehicle. CBP Officer Jusino randomly selected and probed
          each package which field-tested positive for the indication of Methamphetamine, a
          Schedule II Controlled Substance. The total weight of the packages was
          approximately 4.82 kilograms (10.65 pounds).
                  21.       I was notified of the event via Sector dispatch. I recovered Target
          Device #1 from a property bin assigned to QUEZADA-MONTERO.                               Target
          Device #1 was placed in the property bin of QUEZADA-MONTERO with other



                                                          8
   Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.10 Page 10 of 16




R~..rson~l_ prop~_rj:y_b~J9!lging   tg_hiITI, in_cluciing_T_arget Q_evj c~ _#']:_ and keys to !he _
Chevrolet Malibu. I showed Target Device #1 to QUEZADA-MONTERO who
confirmed that the phone was his. I further discussed Target Device #2, originally
found in the same property bin as Target Device #1. QUEZADA-MONTERO
confirmed his ownership of Target Device #2.
      22.     Based upon my experience and investigation in this case, I believe that
QUEZADA-MONTERO is involved in a conspiracy to smuggle narcotics from
Mexico into the United States. Based on my experience investigating smuggling of
controlled substances, I believe that Target Device #1 was used to coordinate the
smuggling of methamphetamine from Mexico into California. I also know that
recent calls made and received, telephone numbers, contact names, electronic mail
(email) addresses, appointment dates, text messages, pictures and other digital
information are stored in the memory of cellular telephones, which could lead to
other persons involved in smuggling activities.
      23.     Based upon my experience and training, consultation with other law
enforcement officers experienced in controlled substance investigations, and all the
facts and opinions set forth in this affidavit, I believe that information relevant to the
smuggling activities of QUEZADA-MONTERO and co-conspirators, such as
telephone numbers, made and received calls, contact names, electronic mail (email)
addresses, appointment dates, messages, pictures and other digital information are
stored in the memory of Target Device #1 and Target Device #2 described herein.
                             SEARCH METHODOLOGY
      24.     It is not possible to determine, merely by knowing the cellular
telephone's make, model and serial number, the nature and types of services to which



                                                9
                  Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.11 Page 11 of 16




_ _______ _____ _ the_ _d_evi_fe__i_~ §_l!Q~frjbed allc!_tqe nature of the_ data_~tor~d _on_the deyjc_e.:___ ~el!.yl_ar
               devices today can be simple cellular telephones and text message devices, can
               include cameras, can serve as personal digital assistants and have functions such as
               calendars and full address books and can be mini-computers allowing for electronic
               mail services, web services and rudimentary word processing.                         An increasing
               number of cellular service providers now allow for their subscribers to access their
               device over the internet and remotely destroy all the data contained on the device.
               For that reason, the device may only be powered in a secure environment or, if
               possible, started in "flight mode" which disables access to the network. Unlike
               typical computers, many cellular telephones do not have hard drives or hard drive
               equivalents and store information in volatile memory within the device or in memory
               cards inserted into the device. . Current technology provides some solutions for
               acquiring some of the data stored in some cellular telephone models using forensic
               hardware and software. Even if some of the stored information on the device may
               be acquired forensically, not all the data subject to seizure may be so acquired. For
               devices that are not subject to forensic data acquisition or that have potentially
               relevant data stored that is not subject to such acquisition, the examiner must inspect
               the device manually and record the process and the results using digital photography.
               This process is time and labor intensive and may take weeks or longer.
                       25.    Following the issuance of this warrant, the Target Device #1 will be
               collected and subjected to analysis. All forensic analysis of the data contained within
               the telephone and its memory cards will employ search protocols directed
               exclusively to the identification and extraction of data within the scope of this
               warrant.



                                                                 10
   Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.12 Page 12 of 16




      26.    Base(f__ .9n.Jh_~ Jotegoip.g,___ i_deJ!t_!fyip.g _~nd_   ~](_tr~_gj_!!g__9~~~ s_!1__9j_~c;t   t_<;> _
seizure pursuant to this warrant may require a range of data analysis techniques,
including manual review, and, consequently, may take weeks or months. The
personnel conducting the identification and extraction of data will complete the
analysis within ninety (90) days, absent further application to this court.
                                      CONCLUSION
      27.    Based on all the facts and circumstances described above, I believe that
probable cause exists to conclude that QUEZADA-MONTERO used the Target
Device #1 to facilitate the offense of smuggling of controlled substances. The
cellular telephone was likely used to facilitate the offenses by transmitting and
storing data, which constitutes evidence, fruits, and instrumentalities of violations of
Title 21, United States Code, Section 952, 960 and 963.
      28.    Because the Target Device #1 was seized during the investigation of
QUEZADA-MONTERO' S smuggling activities and has been securely stored, there
is probable cause to believe that evidence of illegal activities committed by
QUEZADA-MONTERO continues to exist on the Target Device #1. As stated
above, I believe that the appropriate date range for this search is from January 19,
2019, up to and including April 19, 2019.
      29.     Therefore, I respectfully request that the Court issue a warrant
authorizing me, and other federal law enforcement agents specially trained in digital
evidence recovery, to search Target Device #1, as described in Attachment A-1, and
seize the items listed in Attachment B-1, using the methodology described above.




                                                11
                Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.13 Page 13 of 16




----- --- -- -- I swear- the -foregoing is true and.correct to the-best of my knowledge and-belief




                                                       ~
                                                      Michael Hensley
                                                      Special Agent
                                                      Homeland Security Investigations



              Subscribed and sworn to before me this ~            day of May 2019.




              United States Magistrate Judge




                                                        12
   Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.14 Page 14 of 16




                              ATTACHMENT A-1

                        PROPERTY TO BE SEARCHED



The property to be search in connection with an investigation of violations of Title
21, United States Code, Sections 952, 960, 963 is described below:



            Samsung cellular phone
            Model number: SM-J327Tl
            IMEi: 354256/09/588248/6


            (Target Device #1)



Target Device #1 is currently in the possession of Homeland Security Investigations
located at 185 West F street San Diego, California 92101.
         Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.15 Page 15 of 16




                                       ATTACHMENT B-1
                                    _ ITEMS TO BE SEIZED_ _ __          __ __ ___

Authorization to search the cellular telephone described in Attachment A-1 includes the search
of disks, memory cards, deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the cellular telephone. The seizure and search of the cellular telephone will be
conducted in accordance with the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular telephone will be electronic records, communications,
and data such as emails, text messages, photographs, audio files, videos, and location data, for
the period of January 19, 2019 up to and including April 19, 2019:

 a.    tending to indicate efforts to memorialize the delivery of controlled substances
       and/or the importation of controlled substances, including, but not limited to: phone
       logs, messages, photos, contact lists, and financial records;

 b.    tending to identify accounts, facilities, storage devices, and/or services-such as
       email addresses, IP addresses, and phone numbers-used to facilitate the
       manufacture, distribution, importation or delivery of methamphetamine or some
       other federally controlled substances within the United States, or conspiracy
       thereof;

 c.    tending to identify co-conspirators, criminal associates, or others involved in the
       manufacture, distribution, importation or delivery of methamphetamine or some
       other federally controlled substances within the United States, or conspiracy
       thereof;

 d.    tending to identify travel to or presence at locations involved in the manufacture,
       distribution, importation or delivery of methamphetamine or some other federally
       controlled substances within the United States, or conspiracy thereof, such as stash
       houses, load houses, or delivery points;

e.     tending to identify the user of, or persons with control over or access to, the subject
       telephone; and/or

f.     tending to place in context, identify the creator or recipient of, or establish the time
       of creation or receipt of communications, records, or data involved in the activities
       described above.
          Case 3:19-mj-02177-LL Document 1 Filed 05/24/19 PageID.16 Page 16 of 16




   which are evidence of violations of Title 21, United States Code, Section 841, 846, 952, 960,
__ and963.        ---··-······· ···-- _________ ··-··· ___ ·--------····-·- --·---· _ ·--·--

 The seizure and search of the cellular phone(s) shall follow the procedures outlined in the
 supporting affidavit. Deleted data, remnant data, slack space, and temporary and permanent files
 on the cellular phone( s) may be searched for the evidence above.
